DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13 and 16 are objected to because of the following informalities:  
Claim 13: the phrase “with which the wheel is brakeable” should be amended to --with which the wheel is breakable--;
Claim 13: the phrase “the the rotational axis” should be amended to --the rotational axis--;
Claim 16: the phrase “with which the wheel is breakable” should be amended to --with which the wheel is brakeable--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sala et al. (US 2018/0135710).
Regarding independent claim 1, Sala discloses a blocking device for an electromechanical service brake (see Abstract, FIGS. 1-10) with a ratchet gear (11) that is supported rotatably about a rotational axis (see FIG. 4), which is connected torque-proof with a drive shaft (5), wherein the drive shaft is rotatable about the rotational axis of a power train of the electromechanical service brake (see FIG. 4), see FIG. 6), and a second position in which the blocking tappet blocking engages into the ratchet gear (see FIG. 4), a moving system (15, 34) for moving the blocking tappet along the displacement axis (see ¶¶ 0087-0090), and a position determination system (45) for determining the position of the blocking tappet (see ¶¶ 0112-0114; FIG. 10).  
Regarding claim 2, Sala discloses that the blocking tappet comprises a marker region (see FIG. 10, portion of (45) integrated with follower) that cooperates with the position determination system for the determination of the position of the blocking tappet (see ¶¶ 0112-0114).  
Regarding claim 12, Sala discloses that the moving system comprises a DC motor (see ¶ 0088).  
Regarding claim 13, Sala discloses a electromechanical service brake for a motor vehicle (see Abstract, FIGS. 1-10) comprising a brake (2) for braking a wheel of the motor vehicle (see FIG. 1, ¶ 0041), a drive (4) for providing a brake torque (see ¶ 0121), with which the wheel is breakable, a power train (6) cooperating with the drive, with which the brake torque, for actuating the brake, can be transmitted to the brake (see ¶ 0121), a ratchet gear (11), supported rotatably about a rotational axis (see FIGS. 3, 4), which is torque-proof connected with a drive shaft of the power train (see FIG. 4), and which is rotatable about the rotational axis (see FIG. 4), and a blocking tappet (13) which is movable axially along a displacement axis between a first position, in which the blocking tappet releases the ratchet gear (see FIG. 6), and a second position in which the blocking tappet blocking engages into the ratchet gear (see FIG. 4), a moving system (15, 34) for moving the blocking tappet along the displacement axis (see ¶¶ 0087-0090), and a position determination system (45) for determining the position of the blocking tappet (see ¶¶ 0112-0114; FIG. 10).  
see ¶ 0140), wherein the position determination system cooperates with the control system (see ¶¶ 0110, 0140).  
Regarding claim 15, Sala discloses that the control system and the position determination system are set up such that the determination of the position of the blocking tappet is carried out based on a first state and a second state (see ¶¶ 0110, 0140).  
Regarding claim 16, Sala discloses a motor vehicle comprising: an electromechanical service brake for a motor vehicle (see Abstract, FIGS. 1-10) comprising a brake (2) for braking a wheel of the motor vehicle (see FIG. 1, ¶ 0041), a drive (4) for providing a brake torque (see ¶ 0121), with which the wheel is breakable, a power train (6) cooperating with the drive, with which the brake torque, for actuating the brake, can be transmitted to the brake (see ¶ 0121), a ratchet gear (11), supported rotatably about a rotational axis (see FIGS. 3, 4), which is torque-proof connected with a drive shaft of the power train (see FIG. 4), and which is rotatable about the rotational axis (see FIG. 4), and a blocking tappet (13) which is movable axially along a displacement axis between a first position, in which the blocking tappet releases the ratchet gear (see FIG. 6), and a second position in which the blocking tappet blocking engages into the ratchet gear (see FIG. 4), a moving system (15, 34) for moving the blocking tappet along the displacement axis (see ¶¶ 0087-0090), and a position determination system (45) for determining the position of the blocking tappet (see ¶¶ 0112-0114; FIG. 10).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sala et al. (US 2018/0135710), as applied to claim 1, above, and further in view of McDearmon et al. (US 2004/0017190).
Regarding claim 11, Sala does not disclose that the position determination system comprises a temperature measuring system.  
McDearmon teaches a position determination system that comprises a temperature measuring system (see ¶ 0033).  
It would have been obvious to combine the temperature measuring system of McDearmon with the device of Sala to provide a means for compensating displacement sensor output variation due to temperature fluctuations (see McDearmon, ¶ 0033), thereby improving the accuracy of the position determination system.  
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record does not disclose that the blocking tappet comprises a marker face extending perpendicularly to a direction of motion, across which the marker region cooperates with the position determination system.  
Rather, Sala discloses that the entire surface of the tappet is parallel to a direction of motion, across which the marker region cooperates with the position determination system (see FIG. 10).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
March 23, 2021